Exhibit 10.36
 
 
SCHEDULE B
 
ASPREVA PHARMACEUTICALS CORPORATION
 
As of July 10, 2007
J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Dear Bill:
 
Re: Change in Control Agreement 
 
Aspreva Pharmaceuticals Corporation (the “Corporation”) considers it essential
to the best interests of its members to foster the continuous employment of its
senior executive officers. In this regard, the Board of Directors of the
Corporation (the “Board”) has determined that it is in the best interests of the
Corporation and its members that appropriate steps should be taken to reinforce
and encourage management’s continued attention, dedication and availability to
the Corporation in the event of a Potential Change in Control (as defined in
Section 3), without being distracted by the uncertainties which can arise from
any possible changes in control of the Corporation.
 
In order to induce you to agree to remain in the employ of the Corporation, such
agreement evidenced by the employment agreement entered into as of the date of
this Agreement between you and the Corporation (the “Employment Agreement”) and
in consideration of your agreement as set forth in Section 3 below, the
Corporation agrees that you shall receive and you agree to accept the severance
and other benefits set forth in this Agreement should your employment with the
Corporation be terminated subsequent to a Change in Control (as defined in
Section 2) in full satisfaction of any and all claims that now exist or then may
exist for remuneration, fees, salary, bonuses or severance arising out of or in
connection with your employment by the Corporation or the termination of your
employment:
 
1.
Term of Agreement.

 
This Agreement shall be in effect for a term commencing on the Effective Date of
the Employment Agreement (as therein defined) and ending on the date of
termination of the Employment Agreement.
 
2.
Definitions.

 
 
(a)
“Affiliate” means a corporation that is an affiliate of the Corporation under
the Securities Act (British Columbia), as amended from time to time.

 
 
(b)
“Change in Control” of the Corporation shall be deemed to have occurred:

 
 
(i)
if a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which Equity Securities of the Corporation possessing
more than 50% of the total combined voting power of the Corporation’s
outstanding Equity Securities are acquired by a person or persons different from
the persons holding those Equity Securities immediately prior to such
transaction, and the composition of the Board following such transaction is such
that the directors of the Corporation prior to the transaction constitute less
than 50% of the Board membership following the transaction, except that no
Change in Control will be deemed to

 

--------------------------------------------------------------------------------


 
 
 
occur if such merger, amalgamation, arrangement, consolidation, reorganization
or transfer is with any subsidiary or subsidiaries of the Corporation;

 
 
(ii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, 50% or more of the voting rights
attached to all outstanding Equity Securities; or

 
 
(iii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, the right to appoint a majority of the
directors of the Corporation; or

 
 
(iv)
if the Corporation sells, transfers or otherwise disposes of all or
substantially all of its assets, except that no Change of Control will be deemed
to occur if such sale or disposition is made to a subsidiary or subsidiaries of
the Corporation.

 
provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance of Equity Securities
in connection with a bona fide financing or series of financings by the
Corporation.
 
 
(c)
“Base Salary” shall mean the annual base salary, as referred to in Section 3
(Base Salary), and as adjusted from time to time in accordance with Section 4
(Annual Review), of the Employment Agreement.

 
 
(d)
“Bonus” shall mean the bonus referred to in Section 5 (Performance Bonus) of the
Employment Agreement.

 
 
(e)
“Cause” shall have the meaning set out in Section 19 (Termination by the
Corporation for Cause) of the Employment Agreement.

 
 
(f)
“Date of Termination” shall mean, if your employment is terminated, the date
specified in the Notice of Termination.

 
 
(g)
“Equity Security” in respect of a security of the Corporation, shall have the
meaning ascribed thereto in Part II of the Securities Act (British Columbia), as
it existed on the date of this Agreement, and also means any security carrying
the right to convert such security into, exchange such security for, or
entitling the holder to subscribe for, any equity security, or into or for any
such convertible or exchangeable security or security carrying a subscription
right.

 
 
(h)
“Good Reason” shall mean the occurrence of one or more of the following events,
without your express written consent, within 12 months of Change in Control:

 
 
(i)
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities in effect immediately prior to
the Change in Control;

 
- 2 -

--------------------------------------------------------------------------------


 
 
(ii)
a material reduction by the Corporation, in the aggregate, in your Base Salary,
or incentive, retirement, health benefits, bonus or other compensation plans
provided to you immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such benefits in connection with a
Change in Control;

 
 
(iii)
a failure by the Corporation to continue in effect any other compensation plan
in which you participated immediately prior to the Change in Control (except for
reasons of non-insurability), including but not limited to, incentive,
retirement and health benefits, unless an equitable arrangement has been made
with respect to such benefits in connection with a Change in Control;

 
 
(iv)
any request by the Corporation or any affiliate of the Corporation that you
participate in an unlawful act; or

 
 
(v)
any purported termination of your employment by the Corporation after a Change
in Control which is not effected pursuant to a Notice of Termination satisfying
the requirements of clause (i) below and for the purposes of this Agreement, no
such purported termination shall be effective.

 
 
(i)
“Notice of Termination” shall mean a notice, in writing, communicated to the
other party in accordance with Section 6 below, which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 
 
(j)
“Potential Change in Control” of the Corporation shall be deemed to have
occurred if:

 
 
(i)
the Corporation enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 
 
(ii)
any person (including the Corporation) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 
 
(iii)
the Board adopts a resolution to the effect that, for the purposes of this
Agreement, a Potential Change in Control of the Corporation has occurred.

 
3.
Potential Change in Control.

 
You agree that, in the event of a Potential Change in Control of the Corporation
occurring after the Effective Date, and until 12 months after a Change in
Control, subject to your right to terminate your employment by issuing and
delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.
 
4.
Compensation Upon Termination Following Change in Control

 
Subject to compliance by you with Section 3, upon your employment terminating
pursuant to a Notice of Termination within 12 months after a Change in Control,
the Corporation agrees that you shall receive and you agree to accept, subject
to your prior resignation as a director of the Corporation at the request of the
Board, the following payments in full satisfaction of any and all claims you may
have or then may
 
- 3 -

--------------------------------------------------------------------------------


 
have against the Corporation, for remuneration, fees, salary, benefits, bonuses
or severance, arising out of or in connection with your employment by the
Corporation or the termination of your employment:
 
 
(a)
If your employment shall be terminated by the Corporation for Cause or by you
other than for Good Reason, the terms of the Employment Agreement shall govern
and the Corporation shall have no further obligations to you under this
Agreement.

 
 
(b)
If your employment by the Corporation shall be terminated by you for Good Reason
or by the Corporation other than for Cause, then, subject to your execution of
an effective release of claims against the Corporation, you shall be entitled to
the payments and benefits provided below:

 
 
(i)
subject to the withholding of all applicable statutory deductions, the
Corporation shall pay you, within 7 days after the effective date of your
executed release of all claims against the Corporation, but in no case later
than March 15 of the year following the year in which the termination occurs, a
lump sum equal to 18 months’ Base Salary, as referred to in Section 3 (Base
Salary) and as adjusted from time to time in accordance with Section 4 (Annual
Review) of the Employment Agreement, plus any guaranteed portion of any Bonus;

 
 
(ii)
to the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Corporation shall maintain, at no
cost to you,(or reimburse you for the cost of continuing) the health, medical
and dental benefits set out in Section 6 (Benefits) of the Employment Agreement
during the 18 month period (or such shorter period of time until you become
eligible for comparable benefits from a subsequent employer) and will reimburse
you for income taxes that you may be required to pay with respect to such
continued group benefit coverage to the extent that such coverage is considered
a taxable benefit.  Such reimbursement for taxes will be made in four lump sum
payments as follows:  as to the taxes relating to up to the first 3 months of
continued health coverage, payment shall be made on the date that is two months
after the termination date; as to the taxes relating to up to the next 4 months
of continued health coverage, payment shall be made on the date that is 7
months after the termination date; as to the taxes relating to up to the next 7
months of continued health coverage, payment shall be made on the date that is
13 months after the termination date; and as to the taxes relating to up to the
remaining 4 months of continued health coverage, payment shall be made on the
date that is 17 months after the termination date.;

 
 
(iii)
the Corporation shall arrange for you to be provided with such outplacement
career counselling services as are reasonable and appropriate, to assist you in
seeking new executive level employment; and

 
 
(iv)
all incentive stock options and trust shares granted to you by the Corporation
under any stock option and/or trust share agreement that is entered into between
you and the Corporation and is outstanding at the time of termination of your
employment, which stock options and or trust shares have not yet vested, shall
immediately vest upon the termination of your employment and shall be fully
exercisable by you in accordance with the terms of the agreement or agreements
under which such options were granted.

 
- 4 -

--------------------------------------------------------------------------------


 
It is intended that (1) each installment of the payments provided under this
Section 4 is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”), (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4),
1.409A-1(b)(5), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding the
foregoing, if the Corporation (or, if applicable, the successor entity thereto)
determines that the payments provided under this Agreement constitute “deferred
compensation” under Section 409A of the Code (together, with any international,
state or local law of similar effect, “Section 409A”) and you are a “specified
employee” of the Corporation or any successor entity thereto at the relevant
date, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
shall be delayed as follows:  on the earliest to occur of (i) the date that is
six months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Corporation (or
the successor entity thereto, as applicable) shall (A) pay you a lump sum amount
equal to the sum of the payments that you would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payment of the
payments had not been delayed pursuant to this Section 4 and (B) commence paying
the balance of the payments in accordance with the applicable payment schedules
set forth above.  


 
If any payment, distribution or benefit you would receive pursuant to a Change
in Control from the Corporation or otherwise, but determined without regard to
any additional payment required under this Section 4 (the “Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then you shall be entitled to receive from the Corporation an additional
payment (the “Gross-Up Payment”) in an amount that shall fund the payment by you
of any Excise Tax on the Payment as well as all income and employment taxes
imposed on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment
and any interest or penalties imposed with respect to income and employment
taxes imposed on the Gross-Up Payment.
 
The accounting firm engaged by the Corporation for general audit purposes as of
the day prior to the effective date of Change in Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Corporation is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Corporation shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Corporation
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.
 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Corporation and you within fifteen calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Corporation or
you) or such other time as requested by the Corporation or you.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, it shall furnish the Corporation and you with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment.  If the accounting firm determines that an Excise Tax is payable, it
shall furnish the Corporation and you with an opinion setting forth the amount
of the Excise Tax due and the amount of the Gross-Up Payment due, and such
Gross-Up Payment shall be paid to you on the later of (i) the date that is six
months and one day after the termination date and (ii) the date that is four
months after the date on which the accounting firm makes its determination that
the Excise Tax is due.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Corporation and
you.
 
- 5 -

--------------------------------------------------------------------------------


 
If requested by the Board, upon your employment terminating pursuant to a Notice
of Termination within 12 months after a Change in Control, you agree to resign
as a director of the Corporation.  You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor will any sums actually received be deducted.
 
5.
Binding Agreement.

 
This Agreement shall enure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amount would still be
payable to you under this Agreement if you had continued to live, that amount
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.
 
6.
Notices.

 
All notices and other communications that are required or permitted by this
Agreement must be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered mail) to
the parties at the addresses indicated below.
 
If to Aspreva:
Aspreva Pharmaceuticals Corporation
c/o Farris Vaughan Wills & Murphy LLP
2500-700 West Georgia Street
Vancouver, British Columbia
Canada  V7Y 1B3
Attention: R. Hector MacKay-Dunn, Q.C. 
 
If to Dr. J. William Freytag:
J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
7.
Modification: Amendments: Entire Agreement.

 
This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
8.
Governing Law.

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the provincial and
federal courts of such province.
 
9.
Validity.

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
10.
No Employment or Service Contract

 
Nothing in this Agreement shall confer upon you any right to continue in the
employment of the Corporation for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or you,
which rights are hereby expressly reserved by each, to terminate your employment
at any time for any reason whatsoever, with or without cause.
 
If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Corporation a copy of this letter.
 

   
Yours truly, 
      ASPREVA PHARMACEUTICALS CORPORATION    By:            /s/ Ron Hunt    
Ron Hunt, Chair, Compensation Committee

 
Accepted and agreed to by J. William Freytag as of July 10, 2007
                                                

 

/s/ J. William Freytag
J. William Freytag, Ph.D.



- 7 -

--------------------------------------------------------------------------------

